DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 4th, 2021 have been entered. Claims 21-46 remain pending in the application. At least two 112a Rejections appear to have been resolved concerning claim 21 and 41, however, there still remains an issue of drawing Objections and 112a relevant to claims 39 and 40 for similar reasons as those set forth in the Final Office Action mailed October 5th, 2020. Applicant’s amendments appear to have overcome the provisional double patenting issued in the Final Office Action mailed October 5th, 2020. The Double Patenting raised is hereby respectfully withdrawn in light of applicant’s present amendments. However, applicant’s amendments/claims appear to necessitate new claim objections, and new 112b Rejections as set forth below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third row of teeth of claims 39 and 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 38 and 45 are objected to because of the following informalities:
Regarding claim 38 “a cushioning material a within a fabric pocket” should read “a cushioning material [[a]] within a fabric pocket”;
Regarding claim 45, “about a first perimeter of the chassis and the cover extends about a second perimeter of the chassis” should read “about a first perimeter of the chassis and the [[cover]] second removable coupler extends about a second perimeter of the chassis”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 40 remain rejected under 112a as there still appears to be present a third row of teeth that is otherwise combinate or otherwise forms a half of a third zipper, to which it was not clear or certain where applicant had adequate showing of possession of such as set forth in the Final Office Action mailed October 5th, 2020. For the sake of conciseness, the reasons and rationales directed thereto remain standing. For the purposes of examination, the ‘third row of teeth’ is construed to be canceled from claims 39 and 40 as no showing of possession was asserted in applicant’s arguments in rebuttal to Examiner’s 112a set forth in the previous Final Office Action. Further, a “fifth row” of teeth is considered in name only, and it is considered that applicant has only disclosed a total of four rows of teeth; with a first and second row of teeth upon the cover, a third row of teeth upon the barrier layer, and a fourth 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Notably, it is unclear how “the outer layer is configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another”. As the claim appears to be saying that the drawing thereof is compelled in some way by the outer layer. Particularly this is confusing as the outer layer would appear to be located ostensibly above the spring pack and the topper (as illustrated in FIG. 25 through reference 98), and in having the outer layer present would necessitate the spring packs and the topper being present therein (per claim 21) which would restrict/remove the ability for the chassis to collapse (or otherwise the corners to draw toward one another). For the purposes of examination, the limitation “the outer layer is configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another” is chassis is configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another”.
With regard to claim 37, the limitation “the bottom wall” is recited. There seems to be a lack of antecedent basis for the structure in the claim itself or any antecedent claim thereof and may otherwise be confused with one of the first or second end walls. It is respectfully recommended to amend the limitation to recite “a bottom wall”, where for the purposes of examination “a bottom wall” is construed analogous to a ‘base layer’ upon which the spring packs rest.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (U.S. Pub. No. 20080201856) in further view of Lava et al. (U.S. Pub. No. 20160353907); hereafter “Lava”, and Madigan (U.S. Pat. No. 6886197).
Regarding claim 21, Howard discloses (FIGS. 1-5) a bedding system (as illustrated in FIGS. 1-5) comprising: a chassis (22; FIG. 2) comprising opposite first (22a) and second side walls (22b) and opposite first (22c) and second end walls (22d) each extending from the first side wall to the second side wall (illustrated in FIG. 2), the inner surfaces of the walls defining a cavity (22e); 
a cover (20) covering outer surfaces of the walls (through 20aa-20ad; FIG. 2);
a first spring pack (26a-26h) positioned in the cavity (as illustrated in FIG. 2) such that first spring pack engages the first side wall and the end walls (as illustrated in FIG. 2); and a second spring pack (26i-26p) positioned in the cavity (as illustrated in FIG. 2) such that the second spring pack engages the second side wall and the end walls (As illustrated in FIG. 2);
a barrier layer (20b; FIG. 2) positioned over the spring packs, the barrier layer being attached to the cover by a first zipper (20c);
a topper (18; FIG. 1) positioned over the barrier layer (as illustrated through FIG. 1), the topper being attached to the cover by a second {fastener} (paragraph 0043: “the removable coupling between the topper unit 18 and the core unit 16 is formed by one or more fasteners extending between the topper unit 18 and the core unit 16, such as one or more straps or Velcro.RTM. fasteners extending between the topper unit 18 and the core unit 16”).
Where notably, it is considered that the spring pack 26a-26h and 26i-26p comprises a plurality of spring packs therebetween. Where notably applicant considers that “In some 
However, although Howard discloses a fastener used to attach the topper to the cover, Howard  does not explicitly disclose wherein the topper is attached to the cover by a second zipper
Regardless, Lava teaches (FIGS. 2 and 3) a bedding assembly wherein a top portion (12; FIG. 2) is attached to a lower section (FIG. 3), wherein there is a zipper used to attach the topper to the lower section (as illustrated in FIGS. 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed through simple substitution to have replaced the arbitrary (or strap/hook and loop fasteners) of Howard (paragraph 0043) with the zipper fastening means of Lava (as illustrated in FIGS. 2 and 3). Wherein Lava already discloses to the art the attachment of a topper section to a lower section (As illustrated in FIGS. 2 and 3) where the results would have been predictable as Lava already contemplates multiple zippers being present and more particularly a zipper between a topper section and a lower section (As illustrated in FIG. 2/3) and it would result in the topper layer remaining being releasably coupled with the lower section as Howard already contemplates through assorted fastening means (Paragraph 0024). 
However, Howard still does not explicitly disclose wherein an outer layer is positioned over the topper and attached to the cover.
Regardless, Madigan teaches (FIG. 4) a mattress assembly that comprises an outer layer (12; FIG. 4) fitted over the entire bedding assembly (84; FIG. 4) and attached to a cover (10; FIG. 4).

The combination hereafter “Howard in view of Lava and Madigan”
Regarding claim 22, Howard in view of Lava and Madigan discloses (Madigan: FIG. 4) the bedding system recited in claim 21, wherein the outer layer is removably coupled to the cover (as set forth in claim 21 above; with deference to Madigan: FIG. 4).
Regarding claim 24, Howard in view of Lava and Madigan discloses the bedding system recited in claim 21, wherein at least one of the zippers extends entirely around the perimeter (wherein the zipper as provided/modified by Lava demonstrates clearly a zipper that extends entirely around the perimeter in FIGS. 2 and 3).
Regarding claim 26, Howard in view of Lava and Madigan discloses (Howard: FIG. 2) the bedding system recited in claim 21, wherein the first spring pack is removable from the cavity independent of the second spring pack (as illustrated in FIG. 2, the spring pack is removable in part or may possess Velcro therebetween to remove as a unit; paragraph 0033).
Regarding claim 28, Howard in view of Lava and Madigan discloses the bedding system recited in claim 21, wherein the first spring pack is firmer than the second spring pack. Notably, 
Regarding claim 29, Howard in view of Lava and Madigan discloses (Howard: FIG. 2) the bedding system recited in claim 21, wherein the spring packs each include a plurality of springs, the first spring pack being different than the second spring assembly pack. Where noticeably the labels (and thus the characteristics) of the first and second spring pack must differ (Howard: as illustrated in FIG. 2; paragraph 0028)
Regarding claim 30, Howard in view of Lava and Madigan discloses (Howard: FIG. 2) the bedding system recited in claim 29, wherein the springs of the first spring pack include more coils than the springs of the second spring pack
Wherein the first spring pack has springs that have a different number of coils (paragraph 0029: “one or more of the springs 28 have a wide variety of...turns”) than springs of the second spring pack and (illustrated in FIG. 14, consequent of the different labels [E, and F] as explained in paragraphs 0028 and 0029).
Regarding claim 31, Howard in view of Lava and Madigan discloses (Howard: FIG. 2 and 14) the bedding system recited in claim 29, wherein the springs of the first spring pack have a 
Wherein the first spring pack has springs including coils that have a different gauge (paragraph 0029: “gages”) than coils of the springs of the second spring pack (illustrated in FIG. 14, consequent of the different labels [E and F] explained in paragraphs 0028 and 0029).
Regarding claim 32, Howard in view of Lava and Madigan discloses (Howard: FIG. 3) the bedding system recited in claim 21, wherein the spring packs each include a plurality of strings of springs (as illustrated in FIG. 3).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Lava and Madigan in further view of Lava.
Regarding claim 23, Howard in view of Lava and Madigan discloses the bedding system recited in claim 21, wherein the cavity defines a perimeter, the first zipper being positioned about the perimeter such that the first zipper extends around the perimeter.
However, Howard in view of Lava and Madigan does not disclose wherein the first zipper extends around the entire perimeter.
Regardless, Lava teaches zippers of multiple layers and fastenings that extend around the entire perimeter (As illustrated in FIGS. 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the all perimeter encompassing zipper of Lava (as illustrated in FIGS. 3 and 4) into the first zipper of Howard in view of Lava and Madigan (Howard: 20c; FIG. 2). Wherein the results would have been predictable as the zippers are intended for bedding, and are demonstrated to work with multiple tiers/configurations.
 
Claims 25, 37, and 38 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Lava and Madigan in further view Magnusson (U.S. Pat. No. 4449261).
Regarding claim 25, Howard in view of Lava and Madigan discloses bedding system recited in claim 21, wherein the first spring pack extends between a proximal wall that directly engages the first end wall and an opposite distal wall that directly engages the second end wall (Howard: as illustrated in FIG. 2).
However, while Howard does disclose that the spring packs can be uniformly associated (paragraph 0033: “In an exemplary embodiment, fastening systems, devices and/or techniques, such as, for example, Velcro.RTM. fasteners, are employed to couple adjacent pairs of the core cartridges 26a-26p together”) Howard does not disclose the first spring pack defining a pocket extending continuously from the proximal wall to the distal wall.
Regardless, Magnusson teaches (FIG. 1d and 8) a mattress wherein a first spring pack defining a pocket (42/46; FIGS. 1d and 8) extending continuously from the proximal wall to the distal wall (As illustrated in FIGS. 1d and 8). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have substituted the fastener securing system of Howard (paragraph 
Regarding claim 37, Howard in view of Lava and Madigan discloses the bedding system recited in claim 21, wherein the spring packs each comprise a bottom end that directly engages {a} bottom wall (as illustrated in FIG. 2, where the bottom wall is construed to be one of the end walls).
However, Howard in view of Lava and Madigan does not disclose an opposite top end that directly engages the barrier layer.
Regardless, Magnusson teaches (FIGS. 1d and 8), a mattress assembly with a plurality of spring packs (as illustrated in FIGS. 1d and 8) that each comprise a bottom end that directly engages the bottom wall (as illustrated in FIG. 1d) where an opposite top end that directly engages the barrier layer (as illustrated in FIG. 1d).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the individual spring packs of the first and second spring packs, alongside the top and bottom foam layers of Howard (26a-26h, 26i-26p, 24a/24b; FIG. 2) into a single encasement as Magnusson demonstrates (46; as illustrated in FIG. 8). Where the 
Regarding claim 38, Howard in view of Lava and Madigan discloses the bedding system recited in claim 21.
However, Howard in view of Lava and Madigan does not disclose wherein the cover comprises a cushioning material within a fabric pocket.
Regardless, Magnusson teaches (FIGS. 1c, 1d, and 2) a mattress/bedding assembly (as illustrated in FIGS. 1d and 2), wherein there is provided a cover (16; FIG. 2) wherein the cover comprises a cushioning material (22; FIG. 1c and 2; clarified in Col. 4, lines 26-34) within a fabric pocket (as illustrated in FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified in the cushioning material within a fabric pocket of Magnusson (22, as illustrated in FIGS. 1c and particularly 2) into the cover of Howard (20; FIG. 2). Wherein the results would have been predictable as both Magnusson and Howard are concerned with bedding assemblies and comprises covers therewith. Wherein advantageously, .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Lava and Madigan in further view of itself.
Regarding claim 27, Howard in view of Lava and Madigan discloses the bedding system recited in claim 21, wherein the spring packs are {present}.
However, Howard in view of Lava and Madigan does not disclose wherein the (first and second) spring packs are explicitly identical.
Regardless, Howard in view of Lava and Madigan discloses the claimed invention except for having a duplicate second spring pack identical to the first.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the second spring pack identical to the first, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where there is a lack of criticality in applicant’s disclosure concerning the spring packs be identical since several claims possess limitations that expressly differentiate the first and second spring packs.
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Lava and Madigan in further view of Eigenmann et al. (U.S. Pub. No. 2015/0359349); hereafter “Eigenmann”.

However, Howard in view of Lava and Madigan does not disclose the pockets being coupled to one another to form a string of pockets that each include one of springs therein
Regardless, Eigenmann teaches (FIG. 3A) pockets of springs being coupled to one another to form a string of pockets that each include one of springs therein (as illustrated in FIG. 3A).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply modified the pocketed springs of Howard (FIG. 3) into being coupled to one another to form a string of pockets that each include one of springs therein as Eigenmann demonstrates (FIG. 3A). Where the results would have been predictable as the springs are both used analogously in a bedding configuration, and further wherein the placement of the springs in Howard would be expedited in placing a string of springs rather than each spring individually, advantageously expediting assemblage of the combination.
Regarding claim 34, Howard in view of Lava, Madigan, and Eigenmann discloses (Eigenmann: FIG. 3A) the bedding system recited in claim 33, wherein the strings of pockets each include a slit between adjacent pockets to allow the springs to move independently of one another (as illustrated in FIG. 3A)
Regarding claim 35, Howard in view of Lava, Madigan, and Eigenmann discloses (Eigenmann: FIG. 3A) the bedding system recited in claim 34, wherein the slits extend through top surfaces of the strings of pockets between adjacent pockets (as illustrated in FIG. 3A)
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Lava and Madigan in further view of Liu (U.S. Pat. No. 4788727)
Regarding claim 36, Howard in view of Lava and Madigan discloses (Howard: FIG. 2) the bedding system recited in claim 21, wherein: the chassis includes a first corner at an interface between the first side wall and the first end wall, a second corner at an interface between the second side wall and the first end wall, a third corner at an interface between the first side wall and the second end wall, and a fourth corner at an interface between the second side wall and the second end wall (as illustrated in FIG. 2)
However, Howard in view of Lava and Madigan does not disclose the chassis is configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another.
Regardless, Liu teaches (FIGS. 1 and 3) a chassis for a bed configured to draw the first and third corners toward one another and to draw the second and fourth corners toward one another (as illustrated in FIG. 3)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply substituted the chassis of Liu (as illustrated in FIG. 3) for the chassis of Howard (22; FIG. 2) wherein the results would have been predictable as they are both rectilinear beds concerned with shipping, wherein the incorporation into Howard would advantageously permit the chassis of the substitutional result to be transported as Liu considers (Col. 2, lines 1-2)
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Lava, Madigan, and Magnussen.
Regarding claim 39, Howard discloses (FIGS. 1-5) a bedding system (as illustrated in FIGS. 1-5) comprising: a chassis (22; FIG. 2) comprising opposite first (22a) and second side walls (22b) and opposite first (22c) and second end walls (22d) each extending from the first side wall to the second side wall (illustrated in FIG. 2), the walls defining a cavity (22e); 
a cover (20) covering outer surfaces of the side walls and the end walls (through 20aa-20ad; FIG. 2), the cover comprising a first row of teeth (20c) and a second {fastener} (paragraph 0043);
a first spring pack (26a-26h) positioned in the cavity (as illustrated in FIG. 2), first spring pack extending between a proximal wall (within 26a) that directly engages the first end wall (As illustrated in FIG. 2) and an opposite distal wall (within 26h) that directly engages the second end wall (As illustrated in FIG. 2), the first spring pack extending from the proximal wall to the distal wall (As illustrated in FIG. 2); a second spring pack (26i-26p) positioned in the cavity (as illustrated in FIG. 2) such that the second spring pack engages the second side wall and the end walls (As illustrated in FIG. 2);
a barrier layer (20b; FIG. 2) positioned over the spring packs, the barrier layer comprising a [[fourth]] third row of teeth (20d; FIG. 2) that engages the first row of teeth to define a first zipper that attaches the barrier layer to the cover (through 20c);
a topper (18; FIG. 1) positioned over the barrier layer (as illustrated through FIG. 1), the topper comprising a [[fifth]] fourth {fastener} (paragraph 0043: “the removable coupling between the topper unit 18 and the core unit 16 is formed by one or more fasteners extending between the topper unit 18 and the core unit 16, such as one or more straps or Velcro.RTM. 
Where notably, it is considered that the spring pack 26a-26h and 26i-26p comprises a plurality of spring packs therebetween. Where notably applicant considers that “In some embodiments, at least one of spring packs 66a, 66b include a plurality of spring packs” (paragraph 0098).
However, although Howard discloses a fastener used to attach the topper to the cover, Howard  does not explicitly disclose wherein the topper is attached to the cover by a second zipper (that carries with it a fourth row of teeth by extention).
Regardless, Lava teaches (FIGS. 2 and 3) a bedding assembly wherein a top portion (12; FIG. 2) is attached to a lower section (FIG. 3), wherein there is a zipper used to attach the topper to the lower section (as illustrated in FIGS. 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed through simple substitution to have replaced the arbitrary (or strap/hook and loop fasteners) of Howard (paragraph 0043) with the zipper fastening means of Lava (as illustrated in FIGS. 2 and 3). Wherein Lava already discloses to the art the attachment of a topper section to a lower section (As illustrated in FIGS. 2 and 3) where the results would have been predictable as Lava already contemplates multiple zippers being present and more particularly a zipper between a topper section and a lower section (As illustrated in FIG. 2/3) and it would result in the topper layer remaining being releasably coupled with the lower section as Howard already contemplates through assorted fastening means (Paragraph 0024). 
However, Howard still does not explicitly disclose wherein an outer layer is positioned over the topper and attached to the cover.
Regardless, Madigan teaches (FIG. 4) a mattress assembly that comprises an outer layer (12; FIG. 4) fitted over the entire bedding assembly (84; FIG. 4) and attached to a cover (10; FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined and used the outer layer of Madigan (12; FIG. 4) with the assembly of Howard (as illustrated in FIG. 2). Wherein the outer layer of Madigan would continue to avail protection to the mattress/bedding assembly thereunder, while the assembly of Howard would continue to support the user. Where the results would have been predictable as Madigan is used in concert with a multi-tiered bedding assembly, and would further advantageously prevent the contamination of sweat and dead skin upon the mattress components and thereby prolong the lifespan of the mattress
However, while Howard does disclose that the spring packs can be uniformly associated (paragraph 0033: “In an exemplary embodiment, fastening systems, devices and/or techniques, such as, for example, Velcro.RTM. fasteners, are employed to couple adjacent pairs of the core cartridges 26a-26p together”) Howard does not disclose the first spring pack defining a pocket extending continuously from the proximal wall to the distal wall.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have substituted the fastener securing system of Howard (paragraph 0033) for the single continuous pocket(s) of Magnusson (as illustrated in FIGS. 1d and 8) for Howard’s first spring pack (26a-26h; FIG. 2). Wherein encasement means of keeping a plurality of springs together uniformly along the bed was known through Magnusson, wherein the results further would have been predictable, as Magnusson considers usage alongside a bedding assembly analogous with Howard. Further advantageously, the longevity of the spring packs assemblage in Howard would be prolonged by substituting the hook and loop fasteners (paragraph 0033) with a resealable fabric casing as Magnusson utilizes, as casings do not degrade as expediently as hook and loop fasteners may. 
Regarding claim 40, Howard discloses (FIGS. 1-5) a bedding system (as illustrated in FIGS. 1-5) comprising: a chassis (22; FIG. 2) comprising opposite first (22a) and second side walls (22b) and opposite first (22c) and second end walls (22d) each extending from the first side wall to the second side wall (illustrated in FIG. 2), the walls defining a cavity (22e); 
a cover (20) covering outer surfaces of the side walls and the end walls (through 20aa-20ad; FIG. 2), the cover comprising a first row of teeth (20c) and a second {fastener} (paragraph 0043);
first and second spring packs (26a-26h, and 26i-26p; FIG. 2) disposed in the cavity (as illustrated in FIG. 2), the first spring pack being removable from the cavity independent of the 
a barrier layer (20b; FIG. 2) positioned over the spring packs, the barrier layer comprising a [[fourth]] third row of teeth (20d; FIG. 2) that engages the first row of teeth to define a first zipper that attaches the barrier layer to the cover (through 20c);
a topper (18; FIG. 1) positioned over the barrier layer (as illustrated through FIG. 1), the topper comprising a [[fifth]] fourth {fastener} (paragraph 0043: “the removable coupling between the topper unit 18 and the core unit 16 is formed by one or more fasteners extending between the topper unit 18 and the core unit 16, such as one or more straps or Velcro.RTM. fasteners extending between the topper unit 18 and the core unit 16”) to define a second {coupler/fastener} that attaches the topper to the cover.
Where notably, it is considered that the spring pack 26a-26h and 26i-26p comprises a plurality of spring packs therebetween. Where notably applicant considers that “In some embodiments, at least one of spring packs 66a, 66b include a plurality of spring packs” (paragraph 0098).
However, although Howard discloses a fastener used to attach the topper to the cover, Howard  does not explicitly disclose wherein the topper is attached to the cover by a second zipper (that carries with it a fourth row of teeth by extention).

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed through simple substitution to have replaced the arbitrary (or strap/hook and loop fasteners) of Howard (paragraph 0043) with the zipper fastening means of Lava (as illustrated in FIGS. 2 and 3). Wherein Lava already discloses to the art the attachment of a topper section to a lower section (As illustrated in FIGS. 2 and 3) where the results would have been predictable as Lava already contemplates multiple zippers being present and more particularly a zipper between a topper section and a lower section (As illustrated in FIG. 2/3) and it would result in the topper layer remaining being releasably coupled with the lower section as Howard already contemplates through assorted fastening means (Paragraph 0024). Whereby the presence of a zipper between the cover and the topper would avail a second row of teeth and a fourth row of teeth.
However, Howard still does not explicitly disclose wherein an outer layer is positioned over the topper and attached to the cover.
Regardless, Madigan teaches (FIG. 4) a mattress assembly that comprises an outer layer (12; FIG. 4) fitted over the entire bedding assembly (84; FIG. 4) and attached to a cover (10; FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined and used the outer layer of Madigan (12; FIG. 4) with the assembly of Howard (as illustrated in FIG. 2). Wherein the outer layer of Madigan would 
However, while Howard does disclose that the spring packs can be uniformly associated (paragraph 0033: “In an exemplary embodiment, fastening systems, devices and/or techniques, such as, for example, Velcro.RTM. fasteners, are employed to couple adjacent pairs of the core cartridges 26a-26p together”) Howard does not disclose the first spring pack defining a pocket extending continuously from the proximal wall to the distal wall.
Regardless, Magnusson teaches (FIG. 1d and 8) a mattress wherein a first spring pack defining a pocket (42/46; FIGS. 1d and 8) extending continuously from the proximal wall to the distal wall (As illustrated in FIGS. 1d and 8). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have substituted the fastener securing system of Howard (paragraph 0033) for the single continuous pocket(s) of Magnusson (as illustrated in FIGS. 1d and 8) for Howard’s spring packs (26a-26h and 26i-26p; FIG. 2). Wherein encasement means of keeping a plurality of springs together uniformly along the bed was known through Magnusson, wherein the results further would have been predictable, as Magnusson considers usage alongside a bedding assembly analogous with Howard. Further advantageously, the longevity of the spring packs assemblage in Howard would be prolonged by substituting the hook and loop fasteners .
Claims 41, 42, 44, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Madigan, and Magnusson.
Regarding claim 41, Howard discloses (FIGS. 1-5) a bedding system (as illustrated in FIGS. 1-5) comprising: a chassis (22; FIG. 2) comprising opposite first (22a) and second side walls (22b) and opposite first (22c) and second end walls (22d) each extending from the first side wall to the second side wall (illustrated in FIG. 2), the walls defining a cavity (22e); 
a cover (20) covering outer surfaces of the walls (through 20aa-20ad; FIG. 2);
a first spring pack (26a-26h; FIG. 2) positioned in the cavity (as illustrated in FIG. 2);
a second spring pack (26i-26p; FIG. 2) positioned in the cavity (as illustrated in FIG. 2), the spring packs each extending between a proximal wall (within 26a and within 26i) that directly engages the first end wall (As illustrated in FIG. 2) and an opposite distal wall (within 26h and within 26p) that directly engages the second end wall (As illustrated in FIG. 2), the spring packs each extending from the proximal wall to the distal wall (As illustrated in FIG. 2); the spring packs each include a plurality of springs disposed in (as illustrated in FIGS. 2 and 3);
a barrier layer (20b; FIG. 2) positioned over the spring packs, the barrier layer being attached to the cover by a first removable coupler (20c/20d; FIG. 2);
a topper (18; FIG. 1) positioned over the barrier layer (as illustrated through FIG. 1), the topper being attached to the cover by a second removable coupler (paragraph 0043: “the removable coupling between the topper unit 18 and the core unit 16 is formed by one or more 
Where notably, it is considered that the spring pack 26a-26h and 26i-26p comprises a plurality of spring packs therebetween. Where notably applicant considers that “In some embodiments, at least one of spring packs 66a, 66b include a plurality of spring packs” (paragraph 0098).
However, Howard still does not explicitly disclose wherein an outer layer is positioned over the topper and attached to the cover.
Regardless, Madigan teaches (FIG. 4) a mattress assembly that comprises an outer layer (12; FIG. 4) fitted over the entire bedding assembly (84; FIG. 4) and attached to a cover (10; FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined and used the outer layer of Madigan (12; FIG. 4) with the assembly of Howard (as illustrated in FIG. 2). Wherein the outer layer of Madigan would continue to avail protection to the mattress/bedding assembly thereunder, while the assembly of Howard would continue to support the user. Where the results would have been predictable as Madigan is used in concert with a multi-tiered bedding assembly, and would further advantageously prevent the contamination of sweat and dead skin upon the mattress components and thereby prolong the lifespan of the mattress
However, while Howard does disclose that the spring packs can be uniformly associated (paragraph 0033: “In an exemplary embodiment, fastening systems, devices and/or techniques, such as, for example, Velcro.RTM. fasteners, are employed to couple adjacent pairs of the core 
Regardless, Magnusson teaches (FIG. 1d and 8) a mattress wherein a first spring pack defining a pocket (42/46; FIGS. 1d and 8) extending continuously from the proximal wall to the distal wall (As illustrated in FIGS. 1d and 8). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have substituted the fastener securing system of Howard (paragraph 0033) for the single continuous pocket(s) of Magnusson (as illustrated in FIGS. 1d and 8) for Howard’s spring packs (26a-26h and 26i-26p; FIG. 2). Wherein encasement means of keeping a plurality of springs together uniformly along the bed was known through Magnusson, wherein the results further would have been predictable, as Magnusson considers usage alongside a bedding assembly analogous with Howard. Further advantageously, the longevity of the spring packs assemblage in Howard would be prolonged by substituting the hook and loop fasteners (paragraph 0033) with a resealable fabric casing as Magnusson utilizes, as casings do not degrade as expediently as hook and loop fasteners may.
Regarding claim 42, Howard in view of Madigan and Magnusson discloses (Howard: FIG. 2) the bedding system recited in claim 41, wherein at least one of the removable couplers is a zipper (Howard: 20c/20d; FIG. 2).
Regarding claim 44, Howard in view of Madigan and Magnusson discloses (Howard: FIG. 2) the bedding system recited in claim 41, wherein the cavity defines a perimeter (as illustrated in FIG. 2), the second removable coupler being positioned about the perimeter such that the second removable coupler does not extend entirely around the perimeter. Notably, Howard not extend entirely about the perimeter.
Regarding claim 45, Howard in view of Madigan and Magnusson discloses (Howard: FIGS. 1 and 2) the bedding system recited in claim 41, wherein the first removable coupler extends about a first perimeter of the chassis (Howard: as illustrated in FIG. 2 through 20c/20d), and the [[cover]] second coupler extends about a second perimeter of the chassis (paragraph 0043), the first perimeter being positioned within the second perimeter. Notably, the fastening disclosed in paragraph 0043 (straps/hook and loop fasteners), particularly straps, would necessitate the connection to be between the topper (18; FIG. 1) and the lower portion comprising the cover (16; FIG. 1) to occur in a location outside of the location of the first removable coupler (20c/20d) that is manipulatable which would be to the outer exterior walls of the cover and the topper respectively. Wherein the substitution of the zipper as set forth in claim 41 would likewise be located.
Regarding claim 46, Howard in view of Madigan and Magnusson discloses (Howard: FIG. 2; Magnusson: FIG. 1d) the bedding system recited in claim 41, wherein the first spring pack is removable from the cavity independent of the second spring pack (Howard: as illustrated in FIG. 2; Magnusson: FIG. 1d).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Madigan and Magnusson in further view of Magnussen.

However, Howard does not explicitly disclose wherein the first removable coupler extends entirely around the perimeter.
Regardless, Magnusson teaches (FIG. 1c) a mattress assembly (as illustrated in FIG. 1c) wherein there is provided a barrier layer (34) that uses a zipper (32/35; FIG. 1c), that completely extends entirely around the perimeter (as illustrated in FIG. 1c).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the coupler of Howard (20c/20d; FIG. 2) such that the removable coupler extended entirely around the perimeter as Magnusson demonstrates (as illustrated in FIG. 1c through removable coupler 32/35). Wherein the results would have been predictable as Magnusson demonstrates a continuous removable couple extending around a perimeter (as illustrated in FIG. 1c) specifically for a mattress assembly analogous with Howard (as illustrated in FIG. 2). Wherein it would naturally occur that in the modification by Magnusson, the barrier layer of Howard would be removable as Magnusson demonstrates; where such removability avails the benefit of allowing the user to replace solely the barrier layer (Howard: 20b; FIG. 2).
Response to Arguments
Applicant's arguments filed March 4th, 2021 have been fully considered but they are not persuasive.
th, 2020 pertinent to claims 39 and 40 is maintained for reasons of record as set forth in the Final Office Action mailed October 5th, 2020 for conciseness.
The claims are furthermore not found to be allowable in view of Howard, Lava, Madigan, Magnusson, Liu, Eigenmann and combinations thereof as set forth above.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Notably, while no claimed subject matter was found objected that would be found if rewritten in independent form with all intervening claims, it was observed by examiner that particularly, if aspects concerning explicitly both “the base layer being permanently joined with the end walls and the side walls” and “the opposite first and second end walls are configured to .
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LUKE HALL/Examiner, Art Unit 3673    
                                                                                                                                                                                                    

/NICHOLAS F POLITO/
Primary Examiner, Art Unit 3619
5/20/2021